J-S51018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES ROBERT SCHOLL                        :
                                               :
                       Appellant               :   No. 357 MDA 2020

              Appeal from the PCRA Order Entered June 27, 2019
      In the Court of Common Pleas of Centre County Criminal Division at
                       No(s): CP-14-CR-0001683-2013


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                           FILED MARCH 02, 2021

        James Scholl appeals from the order denying his Post Conviction Relief

Act (“PCRA”) petition. See 42 Pa.C.S.A. §§ 9541-9546. He argues trial counsel

was ineffective for failing to call character witnesses. We affirm.

        In March 2014, a jury found Scholl guilty of three counts each of

Aggravated Assault (attempt to cause serious bodily injury), Aggravated

Assault (attempt to put official in fear of serious bodily injury), Terroristic

Threats, Simple Assault, and Recklessly Endangering Another Person, and one

count each of Resisting Arrest and Possession of Firearm Prohibited.1 The trial

court found him guilty of Harassment.2 The convictions stemmed from an

incident in which Scholl pointed a gun at three police officers who had gone to
____________________________________________


118 Pa.C.S.A. §§ 2702(a)(1), 2702(a)(6), 2706(a)(1), 2701(a)(1), and 2705,
and 5104 and 6105(a)(1), respectively.

2   18 Pa.C.S.A. § 2709(a)(1).
J-S51018-20



his home in response to a report of a domestic disturbance. The officers had

to wrestle with Scholl to disarm him. Scholl testified at trial, and his counsel

called Scholl’s girlfriend as a trial witness, but counsel did not call any

character witnesses.

      On direct appeal, this Court affirmed the convictions but remanded for

re-sentencing because the trial court had improperly imposed a mandatory

minimum sentence, and the Supreme Court denied allowance of appeal in

February 2016. The trial court re-sentenced Scholl to 16 to 32 years

imprisonment, on March 16, 2016.

      That same month, Scholl filed a pro se PCRA petition. The court

appointed counsel, who filed an amended petition asserting that Scholl’s trial

counsel   was   ineffective   for   failing   to   call   character   witnesses.   The

Commonwealth’s Answer to the petition pointed out that the petition did not

name any witnesses Scholl contended counsel ought to have called, and failed

to allege that any alleged witness was available to testify at trial or that

counsel was aware of any alleged character witness.

      The court held a hearing at which Scholl testified that before the

preliminary hearing, he asked his counsel if he would be able to call character

witnesses, and counsel told him that he was “not a law abiding citizen and it

wouldn’t matter.” N.T., 11/13/17, at 7. Scholl testified that he gave counsel

“a few names,” but did not see “the point,” after counsel’s comments. Id. He

named a few co-workers he believed would “possibly” have testified on his

behalf at trial, suggesting seven people, but knew the last names of only two.

                                        -2-
J-S51018-20
Id. at 8. Scholl testified that he did not think he shared the names with

counsel, but noted counsel said she had received a letter from his employer.
Id. at 8-9. He admitted on cross-examination that he had not had any specific

discussion with any of his suggested character witnesses about giving

character testimony and could only say that they “might” have testified at

trial. Id. at 11-12.

      Trial counsel testified that she did not recall having conversations with

Scholl about character witnesses. Id. at 20. She further testified that she did

not recall Scholl providing names of potential character witnesses, and that

her notes do not contain any information regarding potential character

witnesses. Id. at 21, 25-27. Counsel stated that Scholl asked his employer to

write counsel a letter, which his employer did, but stated that the letter was

not relevant or admissible at trial. Id. at 25. She also testified that she

“generally wouldn’t even consider calling character witnesses if a client ha[d]

a criminal record,” and in Scholl’s case, she “would not have considered it at

all.” Id. at 22. She pointed out that she had filed a motion in limine to preclude

the Commonwealth from using his prior record, and the court had granted the

motion. Id. at 27. She noted that, if she had called character witnesses, the

Commonwealth could have cross-examined the witnesses about their

knowledge of Scholl’s prior statutory sexual assault convictions. Id. at 22.

      The PCRA court denied the petition, concluding that Scholl did not prove

that counsel acted unreasonably in deciding not to call character witnesses.

PCRA Court Opinion, filed Feb. 8, 2017, at 4. It further found Scholl failed to

                                      -3-
J-S51018-20



prove prejudice, as the alleged character witnesses would have been

questioned about his prior record and that the proposed witnesses were

Scholl’s co-workers, whom he had known for less than six months. Id. at 5.

The court further noted that Scholl presented no evidence the individuals

would have been available at the time of trial and would have been willing to

testify on his behalf. Id.

      Scholl appealed, and presents the following issue:

         Whether the [PCRA] court erred in denying PCRA relief and
         finding that Scholl’s trial attorney was not ineffective for
         failing to call character witnesses at the time of trial?

Scholl’s Br. at 4.

      Scholl alleges his trial counsel was ineffective for failing to call character

witnesses to show his reputation for peacefulness or honesty. Scholl’s Br. at

11. Scholl argues that “there was no reasonable basis for trial counsel’s failure

to call character witnesses regarding said traits because the crux of Scholl’s

defense was that he did not point a firearm at police officers.” Id. He further

argues that the trial counsel’s “failure to investigate the potential character

witnesses identified by Scholl likely affected the outcome of the trial and

served to deprive Scholl a fair trial in this matter.” Id.

      When reviewing the denial of PCRA relief, we consider whether “the

determination of the PCRA court is supported by the evidence of record and is

free of legal error. The PCRA court’s findings will not be disturbed unless there

is no support for the findings in the certified record.” Commonwealth v.




                                       -4-
J-S51018-20



Larkin,   235 A.3d 350,   355   (Pa.Super.   2020)   (en   banc)   (quoting

Commonwealth v. Barndt, 74 A.3d 185, 192 (Pa.Super. 2013)).

      We presume counsel was effective and a petitioner bears the burden of

proving otherwise. See Commonwealth v. Brown, 161 A.3d 960, 965

(Pa.Super. 2017). A petitioner may overcome the presumption by pleading

and proving all of the following: “(1) the underlying legal claim has arguable

merit; (2) counsel had no reasonable basis for his or her action or inaction;

and (3) the petitioner suffered prejudice because of counsel’s ineffectiveness.”

Commonwealth v. Paddy, 15 A.3d 431, 442 (Pa. 2011). A petitioner’s

failure to prove any one of these factors defeats the ineffectiveness claim. See

Commonwealth v. Dennis, 950 A.2d 945, 954 (Pa. 2008).

      To prove a claim of trial counsel ineffectiveness for failure to call a

witness, the defendant must plead and prove that “(1) the witness existed;

(2) counsel was either aware of or should have been aware of the witness’s

existence; (3) the witness was willing and able to cooperate on behalf of the

defendant; and (4) the proposed testimony was necessary to avoid prejudice

to the defendant.” Commonwealth v. Tharp, 101 A.3d 736, 757 (Pa. 2014)

(quoting Commonwealth v. Bryant, 855 A.2d 726, 746 (Pa. 2004)).

      The PCRA court found trial counsel had a reasonable basis for her

decision not to call character witnesses, that is, to prevent cross-examination

about Scholl’s prior record. PCRA Ct. Op. at 3-4. The PCRA court further

concluded that Scholl did not prove prejudice, as he did not prove the trial

outcome would have been different had counsel called the witnesses, noting

                                     -5-
J-S51018-20



the proposed witnesses had only known Scholl for a few months. The court

noted that Scholl presented no evidence that the witnesses were available or

would have testified on his behalf. Id. at 4-5.

      The PCRA court’s factual findings are supported by the record, and it did

not commit legal error in finding Scholl failed to establish counsel acted

unreasonable and failed to establish prejudice. Counsel testified that she did

not recall discussing character witnesses with Scholl, but would have

recommended against it, as the Commonwealth could have asked the

witnesses about whether they knew of Scholl’s prior convictions. Moreover,

Scholl has failed to plead, much less prove, that specific witnesses were willing

and available to give favorable character testimony, as he never provided

witness certifications from any proposed character witness and did not present

testimony from any such witness at the PCRA hearing.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/02/2021




                                      -6-